DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on November 12, 2020, and February 12, 2021 has been considered by the examiner (see attached PTO-1449 form).


Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6-11, 13-18 and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott, IV et al. (U.S. Pub. No. 2007/0078714) in view of Ma (U.S. Pub. No. 2004/0133909) and Hagen (U.S. Pub. No. 2002/0120506).

Regarding claims 2, 9 and 16, Ott, IV discloses a method of associating media content files, the method comprising:
sending a request for a media content file over a communication network to a network subscription feed source (see paragraphs 0019, 0041, 0044, 0057, 0062, figs. 1 and 3; the computing device 103 may include the software necessary to subscribe to podcasts);
receiving a first media content file over the communication network responsive to the request, wherein the first media content file is associated with metadata and a first set of rules (see paragraphs 0017-0018, 0045, 0049-0050, 0057-0058, 0060, 0073, fig. 4; ad rules 216 may include rules that an advertisement be provided only with a media file associated with one or more tags, such rules using information from a feed database 
retrieving a second media content file from a database storing a plurality of second media content files over the communication network, the second media file dynamically sent in accordance with second control information that includes a second set of rules reconcilable with the first set of rules (see paragraphs 0014, 0016, 0018, 0019, 0063, 0070, 0072, 0073, 0075 figs. 5-7; receiving ads that match or are associated with the user’s content preference.  Ad library 220 may be a local mass storage device for storing advertisements);
identifying at least one location within the received first media content file for insertion of the second media content file based on the metadata associated with the first media content file (see paragraphs 0066, 0077, 0080; the directive may be a command identifying a location to insert the selected advertisement); 
inserting the second media content file at the at least one identified location within the received first media content file in accordance with the associated metadata to result in a new media content file that includes both the first media content file and the second media content file, wherein the new media content file is provided for display via the network subscription feed source (see paragraphs 0066, 0076-0077, fig. 8; the combination may include adding some media data from the advertisement to the media file, creating a container for the advertisement and media file, or creating a new media file that is some combination of media data from the media file and the advertisement).
However, Ott, IV et al. is silent as to tracking a user reaction to the new media content file, wherein tracking the user reaction includes tracking a play duration 
Ma discloses tracking a user reaction to the new media content file, wherein tracking the user reaction includes tracking a play duration between a play starting point within the new media content file and a play ending point of the new media content file (see paragraph 0037; user ad viewing history in ad management database 176);.
receiving at least one additional media content file corresponding to the user reaction associated with the inserted second media content file that played during the play duration (see paragraphs 0038; received advertisements and additional media); and 
storing the at least one additional media content file in the database (see paragraphs 0030, 0043, fig. 3 (56), fig. 4 (88); buffer skipped advertisement).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method of Ott, IV et al. to include tracking a user reaction to the new media content file, wherein tracking the user reaction includes tracking a play duration between a play starting point within the new media content file and a play ending point of the new media content file, receiving at least one additional media content file corresponding to the user reaction associated 
However, Ott, IV et al. and Ma are silent as to transmitting the user reaction associated with the play duration from a server over the communication network to a plurality of user devices associated with other users.
Hagen discloses transmitting the user reaction associated with the play duration from a server over the communication network to a plurality of user devices associated with other users (see paragraph 00801; An end user can send a particular Ad to another person by clicking on the E-mail This Ad To A Friend link contained within that Ads).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method of Ott, IV et al. and Ma to include transmitting the user reaction associated with the play duration from a server over the communication network to a plurality of user devices associated with other users as taught by Hagen for the advantage of conducting or facilitating a promotion.


Regarding claims 3, 10 and 17, Ott, IV et al., Ma and Hagen discloses everything claimed as applied above (see claims 2, 9 and 16).  Ott, IV et al. discloses wherein retrieving the second media content file further comprises dynamically 

Regarding claims 4, 11 and 18, Ott, IV et al. and Ma discloses everything claimed as applied above (see claims 2, 9 and 16).  Ma discloses providing the second media content file for storage at a client device (see paragraph 0027, figs. 4-6).

Regarding claims 6, 13 and 20, Ott, IV et al., Ma and Hagen discloses everything claimed as applied above (see claims 2, 9 and 16).  Ott, IV et al. discloses wherein the second media content file is of a different file type than the first media content file (see paragraph 0005).

Regarding claims 7 and 14, Ott, IV et al., Ma and Hagen discloses everything claimed as applied above (see claims 2 and 9).  Ott, IV et al. discloses wherein the second media content file is part of a set of a plurality of insertable media content files, and wherein each of the insertable media content files is stitched into the first media content file at a different location (see paragraphs 0066, 0076-0077).

Regarding claims 8 and 15, Ott, IV et al., Ma and Hagen discloses everything claimed as applied above (see claims 2 and 9).  Ott, IV et al. discloses wherein the first media content file and the second media content file are received asynchronously relative to each other (see paragraph 0063).


Regarding claim 21, Ott, IV et al., Ma and Hagen discloses everything claimed as applied above (see claim 2).  Ma discloses wherein the received additional media content file is further stored in a cache that also stores the plurality of second media content files (see paragraphs 0033, 0036. 0088, fig. 5(130)).



Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ott, IV et al., Ma and Hagen as applied to claim 2, 9 and 16 above, and further in view of Boulet et al. (U.S. Pub. No. 2006/0287915).


Regarding claims 5, 12 and 19, Ott, IV et al., Ma and Hagen discloses everything claimed as applied above (see claims 2, 9 and 16).  However, Ott, IV et al., Ma and Hagen are silent as to providing the second media content file for download to a client device during playback of the first media content file.
In an analogous art, Boulet et al. discloses providing the second media content file for download to a client device during playback of the first media content file (see paragraph 0269).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the system and method of Ott, IV et al., Ma and Hagen to include providing the second media content file for download to a client .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 5, 2021.